In re: Floyd F. Greene applying for writs of certiorari, prohibition and mandamus.
Writ denied. The trial court ruling is correct. See our per curiam in Docket No. 52,184, 257 So.2d 433 with regard to the relator’s previous application.
DIXON, J., dissents from the refusal to grant the writ.
The district attorney in Louisiana has no power to grant immunity, except in public bribery cases. Here, no one has been charged with bribery. See Art. XIX, sec. 13, La.Const. Art. I, sec. 11 La.Const. prohibits requiring any person to testify against himself, “except as provided in this Constitution.”
BARHAM, J., concurs with reasons.